DETAILED ACTION
This Non-Final Office Action is in response to the amendments and / or remarks filed on October 25, 2022.  Claims 1, 2, 4, 5, 6, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 24, 25 & 26 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 6, 10, 14, 15, 16, 24, 25 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Design Number 489,175) to Gaita in view of (U.S. Patent Design Number 319,147) to Eberle, III; (U.S. Patent Publication Number 2008 / 0229535) to Walter, (U.S. Patent Publication Number 2004 / 0040991 A1) to McCoy, and (U.S. Patent Number 3,279,009) to Deane.
Regarding claim 1, Gaita ‘175 discloses the belt hook (See Figures 1, 2, 3 & 4) that forms downwardly facing U-bend (See Figure 1); 
the back member (See Figure 5) that couples with the belt hook (See Figures 1, 2 & 3); and
the knife holder (See Figure 1), wherein: the knife holder (See Figure 1) couples with the back member (See Figure 5) through the first upper upwardly facing U-bend of the material (See Figures 1, 2, 3 & 4),
the width of the back member (See Figure 5) increases from the width of less than where the back member (See Figure 5) couples with the belt hook (See Figure 1), to the width greater at the upwardly facing U-bend (See Figures 2, 5 & 6), the back member and the belt hook define the height that is between the downwardly facing U-bend and the upwardly facing U-bend (See Figure 5), and
when the blade of the drywall knife (See Figure 1), that has the blade extending from the handle (i.e. Handle of Drywall Knife in Figure 1), is inserted between the knife holder and the back member (See Figure 1), and the leading edge of the blade is loosely seated within the upwardly facing U-bend (See Figure 1), the knife holder urges (i.e. via the height of the vertical wall portion of the knife holder in Figure 1) the handle (i.e. Handle of Drywall Knife in Figure 1) of the drywall knife into contact with the back member (See Figure 1).
However, Gaita ‘175 does not explicitly disclose the holster with only one tool held in the holster.
Eberle ‘147 teaches the holster with only one tool (i.e. via one slot) held in the holster with one downward U and one upwardly facing U (See Figures 4 & 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the holster with only one tool held in the holster as taught by Eberle ‘147 with the holster of Gaita ‘175 in order to provide adequately storing of only a single tool. 
However, Gaita ‘175 shows that the bottom knife holder seems to be of one continuous piece of material, but does not explicitly disclose it is formed of the single continuous portion of a material.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the knife holder seem to be of one continuous piece of material, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Work, 150 U.S. 164 (1893).
However, Gaita ‘175 as modified by above does not explicitly disclose the width of less than two inches to a width of at least six inches and the height that is between seven and eight inches between the downwardly facing U-bend and the upwardly facing U-bend.  (Gaita ‘175 does show holster having a narrow downwardly facing U-bend that widens to an upwardly facing U-bend, but the specific dimensions on width and height are not taught.  Gaita ‘175 does show the width of the drywall knives may fit entirely within holster (top knife) or extend beyond the holster (lower 2 knives).  With the modification to only 1 knife being held, then the overall height would roughly match the length of the drywall knife.)
Walter ‘535 teaches the width of drywall knives being 4” to 12” (See Paragraph 0023).  This would lead one of ordinary skill in the art to make the width upwardly facing U-bend of Gaita that holds knife to be at least 4” to something less than 12”. 
Furthermore, Walter ‘535 also teaches the height of drywall knives being 7” to 12” (See Paragraph 0024).  This would lead one of ordinary skill to make the height of Gaita holster between the claimed 7” to 8”.  
In addition, McCoy ‘991 teaches the width of hook to hold holster being 1.75” (See Paragraph 0039).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the width of the downwardly facing U-bend of Gaita 1.75” as taught by (i.e. McCoy ‘991 in Paragraph 0039) and the width of upwardly facing U-bend of Gaita of at least 6 inches and a height of between 7” to 8” as taught by (i.e. Walter ‘535 in Paragraph 0024) as these specific dimensions are known values within the prior art.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
However, Gaita lacks and does not explicitly disclose wherein the first height of the knife holder above the upwardly facing U-bend, and the second height of the knife pinch region above the upwardly facing U-bend create the retaining force of the knife pinch region that is exerted on the blade of the drywall knife within the drywall knife holster during normal operation.
Deane teaches the first height (i.e. Top Distal Height of (13) in Figures 1, 2, 4 & 6) of the holder (10) above the upwardly facing U-bend (14), and the second height (i.e. Height Portion of (10) adjacently below (13) in Figures 1, 2, 4 & 6) of the pinch region (i.e. Upper Curved Indent Portion of (10) in Figures 1, 2, 4 & 6) above the upwardly facing U-bend (14) create the retaining force (i.e. Gripping Forcing via Converging of (10 onto 11) in Column 2, line 11) (See Figures 4 & 6) of the pinch region (i.e. Upper Curved Indent Portion of (10) in Figures 1, 2, 4 & 6) that is exerted on the planar surface (21) of the stored item (15) within the holster during normal operation (See Column 2, line 10 – 13), (See Column 2, lines 34 – 36) & (See Column 3, lines 6 – 45) (See Figures 1, 2, 4 & 6).
It would have obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first height of the holder above the upwardly facing U-bend, and the second height of the pinch region above the upwardly facing U-bend create the retaining force of the pinch region that is exerted on the planar surface of the stored item within the holster during normal operation as taught by Deane with the drywall knife holster of Gaita in order to provide adequate gripping of the stored item and prevent excess movement (See Column 2, lines 34 – 36).

[AltContent: textbox (Belt Hook )][AltContent: arrow][AltContent: textbox (Downward Facing U-Bend )][AltContent: arrow]

[AltContent: arrow][AltContent: textbox (Back Member)][AltContent: arrow][AltContent: textbox (Bent Region)][AltContent: arrow][AltContent: textbox (Back Member w/ Width ≈ ˂6”)][AltContent: arrow][AltContent: textbox (Drywall Knife Holder & Upwardly Facing U-Bend)][AltContent: textbox (Back Member Width Increasing Portion)][AltContent: textbox (Back Member w/ Width ≈ ˂2”)][AltContent: textbox (Back Member Width Increasing Portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Gap)]			
    PNG
    media_image1.png
    408
    186
    media_image1.png
    Greyscale

Regarding claim 2, Gaita ‘175 as modified by McCoy ‘991 discloses wherein the thicknesss (0.05 inches to 0.15 inches) (See Paragraph 0035) of the material (i.e. plastic or elastomeric or thermoplastic) (See Paragraph 0034) is at least 1/8 inch (i.e. 0.125 inch) (See Paragraph 0035) and no more than 3/16 inch.

Regarding claim 4, Gaita ‘175 discloses the knife holder height is from the upwardly facing U-bend to the distal end of the knife holder (See Figure 1).
However, Gaita ‘175 as modified by above does not explicitly disclose three and four inches in height.
Walter ‘535 teaches 7” to 12” height of knife and that the height of blade and that of the handle can vary.  It would follow that the height of the upwardly facing U and the height between the upwardly facing U and distal end would each be approximately ½ of the overall height of the knife and as such would fall within these dimensions (See Paragraph 0024).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make knife holder between from the upwardly facing U to the distal end of the knife holder of Gaita of 7” to 12” as taught by (i.e. Walter ‘535 in Paragraph 0024) as these specific dimensions are known values within the prior art.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 5, Gaita ‘175 discloses the proximal portion of the belt hook is short in height from the proximal end of the belt hook to the downwardly facing U-bend.
Furthermore, Gaita ‘175 as modified by McCoy ‘991 discloses the proximal portion of the belt hook is two inches in height from the proximal end of the belt hook to the downwardly facing U-bend (See Paragraph 0039).
	
Regarding claim 6, Gaita ‘175 discloses the distal end of the knife holder (See Figures 2, 3 & 4) curves outwardly from the back member (See Figures 2 & 5), so that the gap exists between the material of the knife holder and the back member at the distal end.

Regarding claim 10, Gaita ‘175 discloses the material is of the constant thickness from the downwardly facing U-bend, through the back member, and through the upwardly facing U-bend (See Figures 2, 3 & 4).

Regarding claim 14, Gaita ‘175 as modified by McCoy ‘991 teaches the sides (16 & 16A) of the holster (10) are closed proximal to the upwardly facing U-bend (12) (See Figures 1 & 4) (See Paragraph 0037) (See Figures 1, 2 4 & 6).

Regarding claim 15, Gaita ‘175 disclose the belt hook (See Figure 1) that forms downwardly facing U-bend (See Figures 1, 2, 3, 4 & 5);	
	the back member (See Figure 5) that couples with the belt hook (See Figures 2, 3 & 4); and
the knife holder (See Figure 1), wherein: the knife holder (See Figure 1) couples with the back member (See Figures 2, 3 & 4) through the upwardly facing U-bend of the material (See Figures 2, 3 & 4),
	the width of the back member (See Figure 5) increases from the width of less than where the back member (See Figure 5) couples with the belt hook (See Figures 2, 3 & 4), to the width of at least greater at the upwardly facing U-bend, the back member (See Figures 2, 3 & 4) and the belt hook (See Figure 1) define the height that is between the downwardly facing U-bend and the upwardly facing U-bend, and
	when the blade of the drywall knife, that has the blade extending from the handle (i.e. Handle of Drywall Knife in Figure 1), is inserted between the knife holder and the back member, and the leading edge of the blade is loosely seated within the upward facing U-bend (See Figure 1), the knife holder urges (i.e. via the height of the vertical wall portion of the knife holder in Figure 1) the handle of the drywall knife into contact with the back member (See Figures 1 & 2).
However, Gaita ‘175 does not explicitly discloses the holster with only one tool held in the holster.
Eberle ‘147 teaches the holster with only one tool held in the holster having a downwardly facing U and a single upwardly facing U.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the holster with only one tool held in the holster as taught by Eberle ‘147 with the holster of Gaita ‘175 in order to provide adequately storing tools.
However, Gaita ‘175 does not disclose the belt hook, the back member and the knife holder formed of the single continuous portion of the material.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the knife holder seem to be of one continuous piece of material, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Work, 150 U.S. 164 (1893).
However, Gaita ‘175 does not explicitly disclose the width of less than two inches to a width of at least eight inches and the height that is between seven and eight inches between the downwardly facing U-bend and the upwardly facing U-bend.  (Gaita ‘175 does show holster has a narrow downwardly facing U-bend that widens to an upwardly facing U-bend, but the specific dimensions on width and height are not taught.  Gaita ‘175 does show the width of the drywall knives may fit entirely within holster (top knife) or extend beyond the holster (lower 2 knives).  With the modification to only 1 knife being held, then the overall height would roughly match the length of the drywall knife.)
Walter ‘535 discloses the width of at least eight inches (i.e. 4” to 12” in Paragraph 0023) and the height that is between seven and eight inches (i.e. 7” to 12” in Paragraph 0024) between the downwardly facing U-bend and the upwardly facing U-bend.
In addition, McCoy ‘991 teaches the width of hook to hold holster being 1.75” (See Paragraph 0039).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the width of the downwardly facing U-bend of Gaita 1.75” as taught by (i.e. McCoy ‘991 in Paragraph 0039) and the width of upwardly facing U-bend of Gaita ‘175 of at least 8 inches and a height of between 7” to 8” as taught by (i.e. Walter ‘535 in Paragraph 0024) as these specific dimensions are known values within the prior art.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
However, Gaita lacks and does not explicitly disclose wherein the first portion of the knife holder above the upwardly facing U-bend, and the second portion of the knife holder above the first portion creates the knife pinch region with the retaining force of the knife pinch region that is exerted on the blade of the drywall knife within the drywall knife holster during normal operation.
Deane teaches wherein the first portion (10) of the holder (See Figure 1) above the upwardly facing U-bend (14), and the second portion (11) of the holder above the first portion (10) creates the pinch region (i.e. Upper Curved Indent Portion of (10) in Figures 1, 2, 4 & 6) with the retaining force (i.e. Gripping Force via Converging of (10 onto 11) in Column 2, line 11) (See Figures 4 & 6) of the pinch region (i.e. Upper Curved Indent Portion of (10) in Figures 1, 2, 4 & 6) that is exerted on the planar body (21) of the stored item (15) within the holster during normal operation (See Column 2, line 10 – 13), (See Column 2, lines 34 – 36) & (See Column 3, lines 6 – 45) (See Figures 1, 2, 4 & 6).
It would have obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first portion of the holder above the upwardly facing U-bend, and the second portion of the holder above the first portion creates the pinch region with the retaining force of the pinch region that is exerted on the planar surface of the stored item within the holster during normal operation as taught by Deane with the drywall knife holster of Gaita in order to provide adequate gripping of the stored item and prevent excess movement.

Regarding claim 16, Gaita ‘175 discloses the belt hook (See Figure 1) that forms the downwardly facing U-bend (See Figures 2, 3 & 4);
	the back member (See Figure 5) that couples with the belt hook (See Figures 2, 3 & 4); and
	the knife holder (See Figure 1), wherein: the knife holder (See Figure 1) couples with the back member (See Figure 5) through the upwardly facing U-bend of the material (See Figures 2, 3 & 4),
	the width of the back member (See Figures 5) increases from the width of less than where the back member (See Figure 5) couples with the belt hook (See Figures 2, 3 & 4), to the width of at least greater at the upwardly facing U-bend (See Figures 1 & 2), 
the back member (See Figure 5) and the belt hook (See Figure 2) define the height that is between the downwardly facing U-bend and the upwardly facing U-bend, and
when the blade of the drywall knife, that has the blade extending from the handle (i.e. Handle of Drywall in Figure 1) between the knife holder and the back member (See Figure 1), and the leading edge of the blade within the upwardly facing U-bend, the knife holder urges (i.e. via the height of the vertical wall portion of the knife holder in Figure 1) the handle of the drywall knife into contact with the back member (See Figure 1).
However, Gaita ‘175 does not explicitly discloses the holster with only one tool held in the holster.
Eberle ‘147 teaches the holster with only one tool held in the holster having a downwardly facing U and a single upwardly facing U.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the holster with only one tool held in the holster as taught by Eberle ‘147 with the holster of Gaita ‘175 in order to provide adequately storing tools.
However, Gaita as modified by above does not explicitly disclose the width of less than two inches to a width of at least five inches and the height that is between seven and eight inches between the downwardly facing U-bend and the upwardly facing U-bend. (Gaita ‘175 does show holster has a narrow downwardly facing U-bend that widens to an upwardly facing U-bend, but the specific dimensions on width and height are not taught.  Gaita ‘175 does show the width of the drywall knives may fit entirely within holster (top knife) or extend beyond the holster (lower 2 knives).  With the modification to only 1 knife being held, then the overall height would roughly match the length of the drywall knife.)
Walter ‘535 discloses the width of at least five inches (i.e. 4” to 12” in Paragraph 0023) and the height that is between seven and eight inches between the downwardly facing U-bend and the upwardly facing U-bend (i.e. 7” to 12” in Paragraph 0024).
In addition, McCoy ‘991 teaches the width of hook to hold holster being 1.75” (See Paragraph 0039).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the width of the downwardly facing U-bend of Gaita 1.75” as taught by (i.e. McCoy ‘991 in Paragraph 0039) and the width of upwardly facing U-bend of Gaita ‘175 of at least 5 inches and a height of between 7” to 8” as taught by (i.e. Walter ‘535 in Paragraph 0024) as these specific dimensions are known values within the prior art.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
However, Gaita lacks and does not explicitly disclose wherein the first portion of the knife holder above the upwardly facing U-bend, and the second portion of the knife holder above the first portion creates the knife pinch region with the retaining force of the knife pinch region that is exerted on the blade of the drywall knife within the drywall knife holster during normal operation.
Deane teaches wherein the first portion (10) of the holder above the upwardly facing U-bend (14), and the second portion (11) of the holder above the first portion (10) creates the pinch region (i.e. Upper Curved Indent Portion of (10) in Figures 1, 2, 4 & 6) with the retaining force (i.e. Gripping Force via Converging of (10 onto 11) in Column 2, line 11) & (See Figure 4) of the pinch region (i.e. Upper Curved Indent Portion of (10) in Figures 1, 2, 4 & 6) that is exerted on the planar body (21) of the stored item (15) within the holster during normal operation (See Column 2, line 10 – 13), (See Column 2, lines 34 – 36) (See Figures 1, 2, 4 & 6).
It would have obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first portion of the holder above the upwardly facing U-bend, and the second portion of the holder above the first portion creates the pinch region with the retaining force of the pinch region that is exerted on the planar surface of the stored item within the holster during normal operation as taught by Deane with the drywall knife holster of Gaita in order to provide adequate gripping of the stored item and prevent excess movement.

Regarding claim 24, Gaita as modified by above does not explicitly disclose wherein a proximal portion of the belt hook is two inches in height from the proximal end of the belt hook to the downwardly facing U-bend.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the proximal portion of the belt hook two inches in height from the a proximal end of the belt hook to the downwardly facing U-bend, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 25, Gaita as modified by Deane discloses wherein the U-bend (14) biases the holder (10) toward the back member (11) at the pinch region (i.e. Upper Curved Indent Portion of (10) in Figures 1, 2, 4 & 6), and the holder (10) contacts the back member (11) at the pinch region (i.e. Upper Curved Indent Portion of (10) in Figures 1, 2, 4 & 6) when no stored item (15) is present (See Figures 4 & 6).

	
	Regarding claim 26, Gaita as modified by Deane discloses wherein the downwardly facing U-bend (14) biases (i.e. Gripping Force via Converging of (10 onto 11) in Column 2, line 11) (See Figures 4 & 6) the belt hook (10) towards (i.e. via Converging of (10) in Figures 2 & 4) the back member (11) (See Column 2, lines 11 & 12) & (See Column 2, lines 34 & 36).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Design Number 489,175 S) to Gaita, (U.S. Patent Design Number 319,147) to Eberle, (U.S. Patent Publication Number 2008 / 0229535) to Walter, (U.S. Patent Publication Number 2004 / 0040991 A1) to McCoy and (U.S. Patent Number 3,279,009) to Deane as applied in claim 1, and further in view of (U.S. Patent Publication Number 2002 / 0185509 A1) to Wichman et al.
Regarding claim 11, Gaita as modified by above does not disclose the material being thicker at the upwardly facing U-bend, relative to the back member. 
Wichman et al., teaches the material (12) is thicker at the back member (38), relative to the upwardly facing U-bend (18 & 36) (See Figure 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the material thicker at the upwardly facing U-bend, relative to the back member, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Claims 12, 19, 20 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Design Number 489,175 S) to Gaita, (U.S. Patent Design Number 319,147) to Eberle, (U.S. Patent Publication Number 2008 / 0229535) to Walter, (U.S. Patent Publication Number 2004 / 0040991 A1) to McCoy and (U.S. Patent Number 3,279,009) to Deane as applied in claim 1, and further in view of (U.S. Patent Number 7,047,601 B1) to Vernon-Wood.
Regarding claim 12, Gaita as modified by above does not disclose the material forms the retaining feature at the proximal end of the belt hook.
Vernon-Wood teaches the material forms the retaining feature (127) at the proximal end of the belt hook (120) (See Figure 4) for the purpose of fitting beneath the bottom edge of the wearer’s belt (See Column 2, lines 12 – 15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make holster of Gaita having the retaining feature at the proximal end of the belt hook as taught by Vernon-Wood in order to fit beneath the bottom edge of the wearer’s belt.

Regarding claim 19, Gaita as modified by above does not explicitly disclose wherein in a region of the belt hook portion that includes the downwardly facing U-bend, the material being thicker than in other parts of the belt hook portion.
Vernon-Wood teaches wherein in the region (i.e. Upper U-Bend Region Portion of (120) in Figures 1 & 4) of the belt hook portion (120) that includes the downwardly facing U-bend (121 & 122), the material (125 & 126) is thicker than in other parts (121 & 122) of the belt hook portion (120) (See Figures 1 & 4).  
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make wherein in a region of the belt hook portion that includes the downwardly facing U-bend, the material being thicker than in other parts of the belt hook portion as taught by Vernon-Wood with the drywall knife holster of Gaita in order to make the clip stronger in that location/bend as common knowledge known in the art that thicker material would result in increased strength.
           
Regarding claim 20, Gaita as modified by Vernon-Wood discloses wherein in the region (i.e. Upper U-Bend Region Portion of (120) in Figures 1 & 4) of the belt hook portion (120) that includes the downwardly facing U-bend (121 & 122), the material (125 & 126) is thicker than in other parts (121 & 122) of the belt hook portion (120) (See Figures 1 & 4).  

Regarding claim 21, Gaita as modified by Vernon-Wood discloses wherein in the region (i.e. Upper U-Bend Region Portion of (120) in Figures 1 & 4) of the belt hook portion (120) that includes the downwardly facing U-bend (121 & 122), the material (125 & 126) is thicker than in other parts (121 & 122) of the belt hook portion (120) (See Figures 1 & 4).  
                                                                                                
Allowable Subject Matter
Claims 13, 17 & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 5, 6, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 24, 25 & 26 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	
(U.S. Patent Number 6,484,365 B1) to Thompson teaches the first height (112) of the holder above the upwardly facing U-bend (110 & 140), and the second height (i.e. Height Location of (114) in Figures 2 & 3) of the pinch region (114) above the upwardly facing U-bend (110 & 140) create the retaining force (i.e. via the inward slope angle of (110) in Figure 3) of the pinch region (114) that is exerted on the planar surface of the stored item (10) within the holster (100) during normal operation (See Column 2, lines 63 – 66) & (See Column 3, lines 1 – 5) (See Figures 2 & 3).

(U.S. Patent Number 5,619,774) to Perry teaches the first portion (12) of the holder (See Figure 3) above the upwardly facing U-bend (28 / 22), and the second portion (11) of the holder (See Figure 3) above the first portion (12) creates the pinch region (32) with the retaining force (i.e. via the inward slope angled of (11) in Figure 3) of the pinch region (32) that is exerted on the stored item within the holster (10) during normal operation.

(U.S. Patent Publication Number 2005 / 0045685) to Sesto teaches the first portion (12) of the holder (10) above the upwardly facing U-bend (16), and the second portion (30) of the holder (10) above the first portion (12) creates the pinch region (34) with the retaining force of the pinch region (34) that is exerted on the planar surface of the stored item (40) within the holster during normal operation (See Figure 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.V/Examiner, Art Unit 3734  

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734